


109 HCON 407 IH: Condemning the decision by the city of St.

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 407
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Mr. Fitzpatrick of
			 Pennsylvania (for himself and Ms.
			 Schwartz of Pennsylvania) submitted the following concurrent
			 resolution; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on International
			 Relations, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Condemning the decision by the city of St.
		  Denis, France, to name a street in honor of Mumia Abu-Jamal, the convicted
		  murderer of Philadelphia Police Officer Danny Faulkner.
	
	
		Whereas on the night of December 9, 1981, Police Officer
			 Danny Faulkner was shot and killed in cold blood during a traffic stop in
			 Philadelphia, Pennsylvania;
		Whereas in the process of arresting the driver of a car
			 traveling the wrong way down a one-way street, the driver’s brother appeared
			 from across the street and proceeded to open fire on Officer Faulkner while his
			 back was turned away; the driver’s brother was identified as Mumia
			 Abu-Jamal;
		Whereas Mumia Abu-Jamal struck Officer Faulkner four times
			 in the back with his gun; although seriously injured, Officer Faulkner returned
			 fire, striking his attacker; undeterred, Mumia Abu-Jamal stood over Officer
			 Faulkner and shot him in the face, mortally wounding him; Mumia Abu-Jamal
			 attempted to flee, but collapsed several feet from the slain Officer Faulkner,
			 murder weapon in hand;
		Whereas Mumia Abu-Jamal was charged and convicted of first
			 degree murder by a jury of his peers; although Mumia Abu-Jamal has had numerous
			 legal appeals, including appeals to the Pennsylvania Commonwealth Court of
			 Appeal, the Pennsylvania State Supreme Court, and the United States Supreme
			 Court, his conviction has been upheld each time;
		Whereas on April 29, 2006, the municipal government of St.
			 Denis, a suburb of Paris, dedicated a street in the honor of Mumia Abu-Jamal;
			 and
		Whereas the official recognition and celebration of a
			 convicted murderer of a United States police officer is an affront to law
			 enforcement officers across the Nation: Now, therefore, be it
		
	
		That Congress—
			(1)condemns the
			 murder of Philadelphia Police Officer Danny Faulkner;
			(2)urges the municipal government of St. Denis
			 to take immediate action to change the name of Rue Mumia Abu-Jamal and, if such
			 action is not taken by the municipal government of St. Denis, urges the
			 Government of France to take appropriate action against the city of St. Denis
			 to change the name of Rue Mumia Abu-Jamal; and
			(3)commends all
			 police officers in the United States and throughout the world for their
			 commitment to public service and public safety.
			
